Title: To Thomas Jefferson from James Madison, [22 August 1793]
From: Madison, James
To: Jefferson, Thomas



Dear Sir
At Col. M—[22 Aug. 1793]

I left home the day before yesterday which was the date of my last. It was to be accompanied by 2. and perhaps tho’ not probably 3 additional Nos. of H-l-vd-s. The last towit No. 5. contained two paragraphs the one relating to the accession of S. and P. to the war against F. the other to the answer’s of the P. to the addresses on his proclamation, which I particularly requested you to revise, and if improper, to erase. The whole piece was more hurried than it ought to have been, and these paragraphs penned in the instant of my setting out which had been delayed as late as would leave eno’ of the day for the journey. I mention this as the only apology for the gross error of fact committed with respect to the term neutrality, which it is asserted the P. has not used in any of his answers. I find on looking into them here, that he used it in the first of all to the Merchants of Philada. and in one other out of three which I have examined. I must make my conditional request therefore an absolute one as to that passage. If he should forbear the use of the term in all his answers subsequent to the perversion of it by Pacificus, it will strengthen the argument used; but that must be a future and contingent consideration. Mr. D. R. was not arrived yesterday. The family here well—so also at M. as you will no doubt learn from the Spot itself. Adieu. Yrs. Affy
